EXHIBIT 10.1

 

RESIGNATION AND RELEASE AGREEMENT

 

THIS RESIGNATION AND RELEASE AGREEMENT (“Agreement”) is made by and between
James M. McNamee (hereinafter “MCNAMEE”) and Hooper Holmes, Inc. (“HOOPER”):

 

RECITALS

 

WHEREAS, HOOPER and MCNAMEE are parties to that certain Employment Agreement,
dated as of May 23, 2003, as amended (the “Employment Agreement”); and

 

WHEREAS, HOOPER and MCNAMEE have mutually agreed to terminate the employment
relationship between them on the terms and conditions set forth herein; and

 

WHEREAS, for purposes of this Agreement, “HOOPER” means HOOPER HOLMES, INC., and
each and all of its present and former parent and subsidiary corporations,
departments, divisions, affiliates, representatives and agents, employees,
directors, officers, attorneys, current or former board members and
administrators, whether in their official or individual capacities, or any
pension or benefit plan applicable to the present and former employees of
HOOPER, and all predecessors and/or successors in interest.

 

NOW, IN CONSIDERATION of the premises and the respective covenants and
agreements of the parties contained herein, and intending to be legally bound
hereby, the parties hereto agree as follows:

 

1. Resignation as CEO/Separation of Employment. Effective as of August 24, 2005
(the “Resignation Date”), MCNAMEE hereby resigns as President and Chief
Executive Officer (“CEO”) of HOOPER and from all other offices of HOOPER
including that of a member of the Board of Directors of HOOPER, provided that
McNamee will remain an employee of HOOPER on inactive status through August 31,
2005(“Termination Date”), at which point his employment relationship with HOOPER
will be terminated.



--------------------------------------------------------------------------------

2. Termination of Employment Agreement. Effective as of the Termination Date,
the Employment Agreement and any and all obligations and liabilities of either
party thereunder are hereby terminated, released and of no further force and
effect, except as explicitly set forth herein.

 

3. Compensation and Other Benefits Payable to McNamee. HOOPER agrees to pay
MCNAMEE the compensation and other benefits described in Sections 7(a), (c) and
(d) and 8(b) of the Employment Agreement in accordance with the terms of the
Employment Agreement. For purposes hereof, the term “Termination Date,” as used
in the Employment Agreement, shall mean August 31, 2005. HOOPER shall withhold
from any consideration, compensation, or benefits payable under this Agreement
all applicable federal, state, local or other taxes.

 

4. Sufficiency of Consideration; No Admission of Liability. The parties agree
that the consideration paid to MCNAMEE is good and sufficient consideration for
this Agreement. The parties further agree that these amounts are greater than
what MCNAMEE is entitled to receive from HOOPER under HOOPER’s policies and
applicable law in the existing circumstances.

 

5. Release

 

(a) General and Specific Release and Waiver of Claims by McNamee. MCNAMEE, on
behalf of himself, his heirs, administrators, representatives, executors,
successors and assigns, and each of them, in consideration of the promises and
covenants made by HOOPER in this Agreement, hereby knowingly and voluntarily
compromises, settles and releases and forever discharges HOOPER, its present and
former parents, subsidiaries, divisions, affiliates, agents, employees,
directors, officers, predecessors, successors, and assigns from any and all
actions, causes of action, suits, claims, contracts, agreements, charges or
complaints, known or unknown, which MCNAMEE has, may have, or claims to have,
for everything and anything that has occurred from the beginning of time through
the date of this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

MCNAMEE acknowledges that the above general and specific releases include, but
are not limited to, claims arising under federal, state, and local laws
prohibiting employment discrimination, claims arising under the common law,
including but not limited to, claims for breach of contract, promissory
estoppel, negligent or intentional infliction of emotional distress and
defamation, and any other claims arising in any way from MCNAMEE’s employment
and cessation of employment, and any conduct by HOOPER and/or its present and
former parents, subsidiaries, divisions, affiliates, agents, employees,
directors, officers, predecessors, successors, and assigns from the beginning of
time through the date of this Agreement.

 

By way of specification, but not of limitation, MCNAMEE hereby expressly waives
and releases any and all claims or rights arising under Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq., Section 1981 of the
Civil Rights Act of 1866, as amended, 42 U.S.C. §§ 1981, the New Jersey Law
Against Discrimination, N.J.S.A. 10:5-1 et seq., the New Jersey Conscientious
Employee Protection Act, N.J.S.A. 34:19-1, et seq., the New Jersey Wage and Hour
laws N.J.S.A. 34:11-56a, et seq., and the New Jersey Family Leave Act, N.J.S.A.
34:11B-1, et seq., the Age Discrimination in Employment Act of 1967, 29 U.S.C. §
626, et seq., the Americans with Disabilities Act, 43 U.S.C. § 12101 et seq.,
the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Employee
Retirement Income Security Act, 29 U.S.C. § 1001 et seq., the Sarbanes-Oxley Act
of 2002, 18 U.S.C. § 1514A, any and all claims under New Jersey law, and any and
all claims for compensatory and punitive damages and attorneys’ fees, costs or
other expenses incurred by MCNAMEE’s attorneys in pursuit of any claim by
MCNAMEE.

 

Notwithstanding anything to the contrary in the foregoing, MCNAMEE is not
releasing HOOPER from any of its obligations under this Agreement or from any
rights to indemnification and reimbursement for expenses in connection therewith
that he has under state or federal law (including the corporate law of the State
of New York), HOOPER’s Certificate of Incorporation or HOOPER’s by-laws or under
any indemnification agreement already existing with HOOPER, subject to the terms
thereof.

 

- 3 -



--------------------------------------------------------------------------------

(b) General Release and Waiver of Claims by HOOPER. HOOPER, in consideration of
the promises and covenants made by MCNAMEE in this Agreement, hereby knowingly
and voluntarily compromises, settles and releases and forever discharges MCNAMEE
from any and all actions, causes of actions, suits, claims, contracts,
agreements, charges or complaints, known or unknown, which HOOPER has, may have
or claim to have, for everything or anything that has occurred from the
beginning of time through the date of this Agreement, PROVIDED HOWEVER, it is
understood and agreed that the foregoing release and discharge shall not release
or discharge MCNAMEE from any claims of which HOOPER presently has no knowledge
arising from violations of law, material breaches of a HOOPER policy or
unauthorized disclosure of any confidential and/or proprietary information of
HOOPER (except with respect to good faith performance of duties) or from his
obligations under this Agreement or under Sections 10, 11 and 12 of the
Employment Agreement and HOOPER expressly does not release him from such
obligations.

 

6. Consideration and Revocation Periods; Effective Date. MCNAMEE represents:
that he has had sufficient time to consider his options regarding his employment
by HOOPER, that he has been provided with accurate and complete information
regarding all benefits that may be available to him under this Agreement, that
he has not been subjected to any threats, intimidation or coercion by HOOPER in
connection with this Agreement, and that he has been advised in writing by
HOOPER to consult an attorney prior to executing this Agreement. MCNAMEE further
represents that he understands that he has at least twenty-one (21) calendar
days to consider this Agreement (“Consideration Period”) prior to its execution.
If he has executed this Agreement less than twenty-one (21) calendar days from
his receipt of it, MCNAMEE represents that his decision to do so was knowing and
voluntary. MCNAMEE also understands that he is entitled to revoke this Agreement
at any time during the seven (7) calendar days following MCNAMEE’s execution of
this Agreement (“Revocation Period”) by causing written notice of his revocation
to be received by Robert W. Jewett (Fax. No. 908-953-6304) during that period.
This Agreement shall become final and binding on the eighth day

 

- 4 -



--------------------------------------------------------------------------------

after execution unless timely notice of MCNAMEE’s revocation has been delivered
to HOOPER in the manner specified in this paragraph (the “Effective Date”).

 

7. Return of Company Property. At the time of MCNAMEE’s Resignation Date,
MCNAMEE acknowledges and agrees that he will return to HOOPER any and all
documents, keys, records and all other tangible things which are the property of
HOOPER.

 

8. Representation by Attorney. MCNAMEE acknowledges that MCNAMEE has carefully
read this Agreement; that MCNAMEE understands its final and binding effect; that
MCNAMEE has been given the opportunity to be represented by independent counsel
in negotiating and executing this Agreement and that MCNAMEE has been advised by
counsel regarding the terms and effect of this Agreement prior to the time he
executed this Agreement and has had the subsequent opportunity to do so since
that time; and that MCNAMEE understands the provisions of this Agreement and
knowingly and voluntarily agrees to be bound by them.

 

9. No Reliance Upon Representations. MCNAMEE hereby represents and acknowledges
that in executing this Agreement, MCNAMEE does not rely and has not relied upon
any representation or statement made by HOOPER or by any of HOOPER’s past or
present agents, representatives or attorneys with regard to the subject matter,
basis or effect of this Agreement other than as set forth in this Agreement.

 

10. Entire Agreement. This Agreement and Sections 7(a),(c) and (d), 8(b) and 10
through 12 of the Employment Agreement, which shall continue in full force and
effect, shall contain the entire agreement between the parties, and shall not be
modified except in writing signed by the party to be bound.

 

11. Severability. If a court finds any provision of this Agreement void, invalid
or unenforceable as applied to any circumstance, the remainder of this Agreement
and the application of such provision shall be interpreted so as best to effect
the intent of the parties hereto. The parties further agree to replace any such
void, invalid or unenforceable provision of

 

- 5 -



--------------------------------------------------------------------------------

this Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the economic, business, or other purposes of the void or
unenforceable provision.

 

12. Governing Law. This Agreement shall be governed by the laws of the State of
New Jersey without giving effect to any conflicts of law principles. The parties
also agree that the state and federal courts in the State of New Jersey shall
have exclusive jurisdiction and venue over the subject matter hereof.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year set forth below.

 

        HOOPER HOLMES, INC.

Date: 8/24/2005

     

By:

 

/s/ ROBERT W. JEWETT

               

Robert W. Jewett

               

Secretary and General Counsel

        ACCEPTED AND AGREED:

Date: 8/24/2005

     

By:

 

/s/ JAMES M. MCNAMEE

                JAMES M. MCNAMEE

 

Sworn and subscribed before me this day of August     , 2005.

   Notary Public

 

- 6 -